Exhibit 10.1 MASTER EXCHANGE AGREEMENT MASTER EXCHANGE AGREEMENT (this “ Agreement ”), dated as of July 17, 2015, by and between Latitude 360, Inc., a Nevada corporation (the “ Company ”) and Crede CG III, Ltd., an exempted company incorporated under the laws of Bermuda (the “ Creditor ”). WHEREAS: A.The Company and the Creditor are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 3(a)(9) of the Securities Act of 1933, as amended (the “ Securities Act ”) and Rule 144(d)(3)(ii) of the Securities Act, as promulgated by the United States Securities and Exchange Commission (the “
